In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, "Kings County, entered May 24, 1971, which denied the. application, after a hearing,. : Order .affirmed. ' The -only- viable objection to the. judgment sought to be-vacated .was defendant’s contention-that the sentence was excessive; We have reviewed defendant’s history as *676it is set forth in his probation report and the record herein and, if he were ■ to raise this claim on appeal from the above judgment of conviction, we would ■find that the sentence was not excessive (People v. Santiago, 39 A D 2d 753). Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.